Exhibit 10.11
 
ACME UNITED CORPORATION


Change in Control Plan


This Change in Control Plan shall apply to each Officer of the Corporation at
the level of Corporate Vice President or above who is designated from time to
time by the Board of Directors of the Corporation as a participant in this Plan
(a “Participant”).


Change in Control


In the event of the occurrence of a Change in Control, a Participant shall be
entitled to benefits under this Plan if the Participant voluntarily or
involuntarily separates from service of the Corporation, with or without cause
or any reason whatsoever, within one (1) year following such Change in Control
event. A Change in Control event shall be deemed to have occurred upon  i) a
change in the ownership of the Corporation, or ii) a change in the ownership of
a substantial portion of the assets of the Corporation. The occurrence of a
Change in Control event shall be acknowledged by the plan administrator or board
of directors, by strictly applying these provisions without any discretion to
deviate from the objective application of the definitions provided herein.


Except as otherwise provided herein, a change in the ownership of the
Corporation occurs on the date that any one person, or more than one person
acting as a group acquires ownership of stock of the Corporation that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Corporation.
However, if any one person, or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of the Corporation the acquisition of additional stock
by the same person or persons is not considered to cause a change in the
ownership of the Corporation (or to cause a change in the effective control of
the Corporation). An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section. This section applies only
when there is a transfer of stock of the Corporation (or issuance of
stock)  which remains outstanding after the transaction.  


A change in the ownership of a substantial portion of the Corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group acquires (or has acquired during the 12- month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Corporation that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.


1

--------------------------------------------------------------------------------

 
Separation from Service


A Participant separates from service with the Corporation if the employment
relationship of the Participant with the Corporation is terminated. However, for
purposes of this provision, the employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the Participant retains a right to reemployment with the
Corporation under an applicable statute or by contract. For purposes of this
provision, a leave of absence constitutes a bona fide leave of absence only if
there is a reasonable expectation that the Participant will return to perform
services for the Corporation. If the period of leave exceeds six months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six month period.


Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Corporation and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date would permanently decrease to no more than 20 percent of
the average level of bona fide services performed over the immediately preceding
36-month period. Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Participant continues
to be treated as an employee for other purposes,  whether similarly situated
service providers have been treated consistently, and whether the Participant is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. A Participant will be presumed not to
have separated from service where the level of bona fide services performed
continues at a level that is 50 percent or more of the average level of service
performed by the employee during the immediately preceding 36-month period. No
presumption applies to a decrease in the level of bona fide services performed
to a level that is more than 20 percent and less than 50 percent of the average
level of bona fide services performed during the immediately preceding 36-month
period.


2

--------------------------------------------------------------------------------

 
Benefits Payable


Benefits under the Plan shall be payable to a Participant as follows:


Base salary: The monthly salary rate being paid to the Participant on the date
of a Change in Control event times the number of  “months of compensation
payable” in the schedule below.


Incentive Bonus: The average monthly payment to the Participant for the three
taxable years immediately prior to a Change in Control event times the number of
“months of compensation payable” in the schedule.


Insurance benefits: Continuation into the future of medical, life and AD&D
insurance which was in effect as of the date of a Change in Control event for
the number of “months of compensation payable” in the schedule.


Timing of Payments


The amounts due a Participant under the Plan for Base Salary and Incentive Bonus
shall be paid in a lump sum no later than thirty (30) days after the Participant
separates from service, provided that the Participant is not a Specified
Employee, in which case payment cannot be made to such Participant until the
passage of six (6) months from the date on which such payment is otherwise due.
The term Specified Employee means a Participant who, as of the date of the
Participant’s separation from service, is a key employee of the Corporation at a
time when the shares of the Corporation are publicly traded on an established
securities market or otherwise. For purposes of this provision, a Participant is
a key employee if the Participant (1) is an officer of the Corporation with
annual compensation of greater than $160,000 (for the 2010 calendar year subject
to adjustment for future years), (2) owns 5% of the stock of the Corporation, or
(3) owns 1% of the stock of the Corporation and has annual compensation of more
than $150,000, at any time during the 12- month period ending on December 31 of
each plan year. If a Participant is a key employee as of December 31, the
Participant is treated as a key employee for purposes of this provision for the
entire 12-month period beginning on December 31. After the passage of such six
month period, the affected Participant shall receive all payments which were
deferred during the period and then payments will resume according to the
schedule set forth in the Plan.
 
Schedule of Benefits

 

  Officer Title  Months of compensation payable        
Director of the Corporation who is also an Officer
of the Corporation at the level of Executive
Vice President or above
36 months         Senior Vice President and Vice President 24 months

                                                                                  

3

--------------------------------------------------------------------------------

 
This Plan will remain in effect until modified or terminated by action of the
Board of Directors provided that benefits payable to any Participant shall not
be reduced, nor shall any rights accruing to any Participant hereunder be
diminished, except that, notwithstanding any provision of this Plan to the
contrary, if any amount or benefit to be paid or provided to an Participant
under this Plan would be an “excess parachute payment” (within the meaning of
Section 280G of the Code, or any successor provision thereto) but for the
application of this sentence, then the payments and benefits to be paid or
provided to the Participant under this Plan will be reduced to the minimum
extent necessary (i.e., so that all potential “parachute payments” to the
Participant will not exceed 2.99 times such Participant’s “base amount,” as such
terms are used in Section 280G of the Code) so that no portion of any such
payment or benefit, as so reduced, constitutes an excess parachute payment.


Nothing contained in the Plan shall be deemed to provide benefits to any such
Participant in the event of a Separation from Service in the absence of a Change
in Control of the Corporation, nor shall this Plan be deemed an employment
contract.


The Corporation shall reimburse any Participant for reasonable legal fees
incurred in enforcing the terms of this Plan provided such Participant prevails
in such enforcement action.


 
 
Revised Effective as of: December 31, 2010
 
 
4

--------------------------------------------------------------------------------